being of the opinion that, according to the true construction of the lease, the defendant is not entitled to be credited in the accounting with the cost of furnishings and repairs that were necessary merely "for the well-being of the hotel property and the comfort of the guests, and conducive to the best interests of the parties, considering the nature of the business to be done and the location of the hotel property with all of its surroundings," as was ruled in the superior court, but only with the cost, not exceeding $500, of such as were "absolutely necessary." See State v. Tetrick, 34 W. Va. 137.